Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              May 29, 2018

The Court of Appeals hereby passes the following order:

A18E0054. LOWE v. THE STATE.

      Pursuant to Court of Appeals Rules 31 (i) and 40 (b), Dmykol Lowe’s
MOTION FOR EXTENSION OF TIME TO FILE APPLICATION FOR
DISCRETIONARY APPEAL from the order revoking probation that was entered by
the trial court on April 26, 2018, is hereby GRANTED. Lowe shall file his
APPLICATION FOR DISCRETIONARY APPEAL on or before June 13, 2018.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/29/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.